UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JULIETTE MOSTELLER,                             DOCKET NUMBER
                  Appellant,                         DC-0752-16-0108-I-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: June 27, 2016
       AFFAIRS,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Juliette Mosteller, Glen Burnie, Maryland, pro se.

           Richard Johns, Esquire, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed her suspension appeal for lack of jurisdiction.        Generally, we grant
     petitions such as this one only when:       the initial decision contains erroneous
     findings of material fact; the initial decision is based on an erroneous


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the administrative judge’s rulings during either the course of
     the appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.        See
     title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, we conclude that
     the petitioner has not established any basis under section 1201.115 for granting
     the petition for review.      Therefore, we DENY the petition for review and
     AFFIRM the initial decision, which is now the Board’s final decision. 5 C.F.R.
     § 1201.113(b).

                                       BACKGROUND
¶2            The agency suspended the appellant for 14 days, from March 22 to April 4,
     2015. Mosteller v. Department of Veterans Affairs, MSPB Docket No. DC-0752-
     15-0865-I-1, Appeal File (0865 AF), Tab 10 at 132.          However, she was not
     returned to duty on her next scheduled work day. Initial Appeal File (IAF), Tab 4
     at 15. Instead, on April 6, 2015, the agency advised the appellant that it was
     placing her on an “authorized absence.” 0865 AF, Tab 10 at 115. On the same
     day, the agency proposed her removal. Id. at 113-14. The agency did not pay the
     appellant between March 22 and May 2, 2015. IAF, Tab 4 at 15. The agency
     resumed her pay effective May 3, 2015. Id. Effective May 22, 2015, the agency
     removed the appellant from her Program Analyst position.          0865 AF, Tab 10
     at 20.     On June 19, 2015, the agency retroactively paid the appellant for the
     period from April 5 to May 2, 2015. IAF, Tab 4 at 15-16.
¶3            The appellant filed a Board appeal of her removal on June 15, 2015.
     0865 AF, Tab 1.       During the processing of her removal appeal, the appellant
     claimed that the agency had suspended her for around 30 days prior to removing
                                                                                      3

     her.   0865 AF, Tab 23 at 5, Tab 26, Initial Decision (0865 ID) at 2.          The
     administrative judge docketed this separate appeal to address the suspension
     claim. IAF, Tab 2 at 2. He also docketed a separate individual right of action
     (IRA) appeal to address the appellant’s claims of retaliation for whistleblowing
     and for protected whistleblower activity raised in a complaint filed with the
     Office of Special Counsel. Mosteller v. Department of Veterans Affairs, MSPB
     Docket No. DC-1221-16-0107-W-1, Initial Appeal File (0107 AF), Tab 3 at 1-2;
     IAF, Tab 5, Initial Decision (ID) at 2 n.1.
¶4          In an acknowledgment order, the administrative judge informed the
     appellant of her burden of proving the Board’s jurisdiction over her appeal and he
     ordered her to file evidence and argument on the jurisdictional issue. IAF, Tab 2
     at 3-4. The appellant responded. IAF, Tab 3.
¶5          Without holding a hearing, the administrative judge dismissed this appeal
     for lack of jurisdiction. ID at 1, 5. He found that the Board lacked jurisdiction
     over her 14-day suspension. ID at 4-5. He further found that the appellant failed
     to refute the agency’s evidence showing that she received retroactive pay for the
     period beginning April 5, 2015. ID at 3, 5.
¶6          The appellant has filed a petition for review. Petition for Review (PFR)
     File, Tab 1. The agency has filed a response in opposition. PFR File, Tab 3.

                      DISCUSSION OF ARGUMENTS ON REVIEW
¶7          The Board’s jurisdiction is limited to those matters over which it has been
     given jurisdiction by law, rule, or regulation.       Maddox v. Merit Systems
     Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985). A suspension for more than
     14 days is an appealable action.       5 U.S.C. § 7512(2); Abbott v. U.S. Postal
     Service, 121 M.S.P.R. 294, ¶ 6 (2014).         A “suspension” is the temporary
     placement of an employee in a nonpay, nonduty status.         5 U.S.C. § 7501(2);
     Abbott, 121 M.S.P.R. 294, ¶ 6.      The appellant has the burden of proving the
                                                                                             4

     Board’s     jurisdiction    by   a    preponderance   of   the   evidence. 2    5 C.F.R.
     § 1201.56(b)(2)(i)(A). If an appellant makes a nonfrivolous allegation 3 of Board
     jurisdiction over an appeal, she is entitled to a hearing on the jurisdictional
     question.    Garcia v. Department of Homeland Security, 437 F.3d 1322, 1344
     (Fed. Cir. 2006) (en banc). The Board’s jurisdiction is determined by the nature
     of the agency’s action against an appellant at the time her appeal is filed. Lefavor
     v. Department of the Navy, 115 M.S.P.R. 120, ¶ 10 (2010).
¶8           Here, the agency did not pay the appellant between March 22 and May 2,
     2015.     IAF, Tab 4 at 15.          As the administrative judge properly found, the
     appellant’s 14-day suspension, from March 22 to April 4, 2015, is not an
     appealable action.         ID at 3 n.2; 0865 AF, Tab 10 at 132; see Lefavor,
     115 M.S.P.R. 120, ¶ 5 (2010) (stating that a suspension of 14 days or less is not
     an appealable action).       The administrative judge also found that the appellant
     failed to refute the agency’s evidence proving that she received retroactive pay. 4
     ID at 5. We agree and find that she was paid retroactively on June 19, 2015, for
     the period from April 5 to May 2, 2015. 5 IAF, Tab 4 at 15-16. Although the
     appellant was effectively suspended for longer than 14 days because the agency
     did not pay her after placing her on “authorized absence” on April 6, 2015, she
     2
      A preponderance of the evidence is the degree of relevant evidence that a reasonable
     person, considering the record as a whole, would accept as sufficient to find that a
     contested fact is more likely to be true than untrue. 5 C.F.R. § 1201.4(q).
     3
       A nonfrivolous allegation is an assertion that, if proven, could establish the matter at
     issue. 5 C.F.R. § 1201.4(s).
     4
       Although the administrative judge mistakenly stated that the agency retroactively paid
     the appellant for 10 work days, or 80 hours, the record shows that the agency
     retroactively paid her for 20 work days, or 160 hours. ID at 3, 5; IAF, Tab 4 at 15-16.
     However, such error does not affect the appellant’s substantive rights, and thus, it does
     not provide a reason to disturb the initial decision. See Panter v. Department of the Air
     Force, 22 M.S.P.R. 281, 282 (1984) (stating that an adjudicatory error that is not
     prejudicial to a party’s substantive rights provides no basis for reversal of an initial
     decision).
     5
       The record also shows that the appellant did not receive pay during her 14-day
     suspension from March 22 to April 4, 2015. IAF, Tab 4 at 15; 0865 AF, Tab 10 at 132.
                                                                                           5

     did not raise her suspension claim until after she received retroactive pay. 6
     Further, because the record supports a finding that the two consecutive
     suspensions arose out of separate events and circumstances, they cannot be
     combined into one suspension. 7 See Jennings v. Merit Systems Protection Board,
     59 F.3d 159, 160-61 (Fed. Cir. 1995) (prohibiting the combination of two
     consecutive suspensions for purposes of determining jurisdiction because they
     arose out of separate events and circumstances). For these reasons, we find that
     the appellant has failed to make a nonfrivolous allegation of jurisdiction over a
     suspension for more than 14 days.
¶9         In her petition for review, the appellant seems to acknowledge that she was
     paid retroactively, but alleges that the agency’s error in not paying her in the first
     instance was both discriminatory and retaliatory. PFR File, Tab 1 at 59-60. She
     also raises additional claims of discrimination and prohibited personnel practices
     on review. Id. at 57-61. However, the Board does not have jurisdiction over
     discrimination claims absent an otherwise appealable action. Pridgen v. Office of
     Management      and   Budget,    117 M.S.P.R.    665,    ¶7   (2012);    see   5 U.S.C.
     § 7702(a)(1). Further, prohibited personnel practices under 5 U.S.C. § 2302(b)
     are not an independent source of Board jurisdiction. Wren v. Department of the
     Army, 2 M.S.P.R. 1, 2 (1980), aff’d, 681 F.2d 867 (D.C. Cir. 1982). Additionally,
     her claims of retaliation for whistleblowing and for protected whistleblower
     activity are being addressed in her separately docketed IRA appeal. PFR File,
     Tab 1 at 57-60; 0107 AF, Tab 3 at 1-2.


     6
       During the course of the appellant’s removal appeal filed on June 15, 2015, she raised
     a suspension claim for the first time on October 28, 2015, in a prehearing submission.
     0865 AF, Tab 1, Tab 23 at 5. She received retroactive pay on June 19, 2015. IAF,
     Tab 4 at 15.
     7
       The appellant’s first suspension was based on the charges of failure to follow
     directions and inappropriate communication, while her placement on “authorized
     absence” was unexplained and coincided with her proposed removal for alleged lack of
     candor. 0865 AF, Tab 10 at 113-15, 132-33.
                                                                                         6

¶10         The appellant claims that the agency refused to cooperate in the discovery
      process below.   PFR File, Tab 1 at 59. However, because she did not file a
      motion to compel, she is precluded from raising this discovery issue for the first
      time on review. 8 See Szejner v. Office of Personnel Management, 99 M.S.P.R.
      275, ¶ 5 (2005), aff’d, 167 F. App’x 217 (Fed. Cir. 2006).
¶11         Next, the appellant alleges that the administrative judge abused his
      discretion by dismissing her appeal for her having untimely filed her response to
      the acknowledgment order. PFR File, Tab 1 at 58. We disagree. Although the
      administrative judge noted that the appellant’s response was untimely filed, he
      still considered it and he did not base his dismissal of her appeal on her untimely
      response. ID at 5 n.3. Rather, he dismissed her appeal for lack of jurisdiction.
      ID at 1, 5.
¶12         The appellant also argues that the administrative judge abused his discretion
      by separating her claims of a suspension and whistleblower reprisal from her
      removal appeal. PFR File, Tab 1 at 61-62; see, e.g., McCarthy v. International
      Boundary and Water Commission, 116 M.S.P.R. 594, ¶¶ 11-13 (2011) (finding
      that the administrative judge abused his discretion by failing to join the
      appellant’s related IRA appeals), aff’d, 497 F. App’x 4 (Fed. Cir. 2012);
      Stein ‑ Verbit v. Department of Commerce, 72 M.S.P.R. 332, 339 (1996) (finding
      that the administrative judge abused her discretion by bifurcating the charges of
      the agency’s removal action).    The decision to bifurcate a Board appeal is a
      matter committed     to   the sound    discretion   of   an   administrative   judge.
      Stein ‑ Verbit, 72 M.S.P.R. at 339. Because the administrative judge separated the
      appellant’s suspension claim to resolve whether the Board had jurisdiction over
      it, we find that he did not abuse his discretion. 0865 ID at 2; see Stein-Verbit,


      8
        The appellant’s submission of a motion to compel from her separate removal appeal
      does not show that she filed a motion to compel in this appeal. PFR File, Tab 1
      at 49-52.
                                                                                           7

      72 M.S.P.R. at 340 (stating that bifurcation is an appropriate and efficient means
      of adjudicating issues of timeliness and jurisdiction).
¶13            The appellant further alleges that the administrative judge’s dismissal of her
      appeal prevented her from obtaining compensatory damages under the Civil
      Rights Act of 1991 (CRA). PFR File, Tab 1 at 59, 61; see Hocker v. Department
      of Transportation, 63 M.S.P.R. 497, 505 (1994) (holding that an appellant who
      prevails in an appeal before the Board based on a finding of discrimination may
      recover compensatory damages from an agency pursuant to the CRA), aff’d per
      curiam, 64 F.3d 676 (Fed. Cir. 1995) (Table). Here, because the appellant did not
      prevail in her Board appeal based on a finding of discrimination, she may not
      claim compensatory damages. See Hocker, 63 M.S.P.R. at 505. She also argues
      that the Board must afford her an opportunity to raise a claim for consequential
      damages before dismissing her IRA appeal.              PFR File, Tab 1 at 61; see
      Lachenmyer v. Federal Election Commission, 92 M.S.P.R. 80, ¶ 10 (2002)
      (finding that the administrative judge should afford the appellant a specific
      opportunity to raise a claim for consequential damages before dismissing his IRA
      appeal as moot); see also Santos v. Department of Energy, 99 M.S.P.R. 475, ¶ 7
      (2005) (finding that an administrative judge erred in dismissing an IRA appeal as
      moot before providing the appellant with an opportunity to request attorney’s
      fees).     However, the appellant may address claims, including her possible
      entitlement to consequential damages, that are related to her IRA appeal in that
      separately docketed action.
¶14            Finally, the appellant argues that the administrative judge was biased
      because he did not find jurisdiction over her suspension claim. PFR File, Tab 1
      at 57, 60.     The Board will not infer bias based on an administrative judge’s
      case‑related rulings. Vaughn v. Department of the Treasury, 119 M.S.P.R. 605,
      ¶ 18 (2013). We find that the appellant’s broad allegation of bias is insufficient
      to rebut the presumption of the administrative judge’s honesty and integrity. See
      Oliver v. Department of Transportation, 1 M.S.P.R. 382, 386 (1980) (observing
                                                                                              8

      that, in making a claim of bias or prejudice against an administrative judge, a
      party must overcome the presumption of honesty and integrity that accompanies
      administrative adjudicators).
¶15         Accordingly, we find that the administrative judge properly dismissed the
      appellant’s suspension appeal for lack of jurisdiction. 9

                       NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS 10
            You have the right to request review of this final decision by the U.S.
      Court of Appeals for the Federal Circuit. You must submit your request to the
      court at the following address:
                                 United States Court of Appeals
                                     for the Federal Circuit
                                   717 Madison Place, N.W.
                                    Washington, DC 20439

      The court must receive your request for review no later than 60 calendar days
      after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
      2012). If you choose to file, be very careful to file on time. The court has held
      that normally it does not have the authority to waive this statutory deadline and

      9
        In light of our disposition, we express no opinion as to whether this appeal was timely
      filed.
      10
         The appellant argues that her appeal is a mixed-case appeal because she has raised
      claims of discrimination. PFR File, Tab 1 at 62. A mixed-case appeal is an appeal filed
      directly to the Board that alleges that an appealable agency action was effected, in
      whole or in part, because of discrimination on the basis of race, color, religion, sex,
      national origin, disability, age, genetic information, or reprisal. Caros v. Department of
      Homeland Security, 122 M.S.P.R. 231, ¶ 20 (2015). In Kloeckner v. Solis, 133 S. Ct.
596 (2012), the U.S. Supreme Court held that an employee who receives a final Board
      decision in a mixed case may seek review in Federal district court, not the U.S. Court of
      Appeals for the Federal Circuit, regardless of whether the Board addresses the
      substance of the discrimination claim. Here, however, because the appellant has failed
      to make a nonfrivolous allegation of Board jurisdiction, her appeal is not considered a
      mixed-case appeal, and we need not provide notice of mixed-case appeal rights. See,
      e.g., Evans v. Department of Veterans Affairs, 119 M.S.P.R. 257, ¶¶ 9-10 (2013)
      (finding that the Board need not provide notice of mixed-case appeal rights because the
      appellant was not affected by an appealable agency action).
                                                                                  9

that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
         If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,     at   our    website,   http://www.mspb.gov/appeals/uscode.htm.
Additional         information     is   available    at   the    court’s   website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
         If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                               ______________________________
                                             Jennifer Everling
                                             Acting Clerk of the Board
Washington, D.C.